Citation Nr: 0824752	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to a clothing allowance.

(The issue of entitlement to an effective date earlier than 
October 8, 2004, for the award of entitlement to service 
connection for retroperitoneal fibrosis with chronic 
lymphedema, anemia, and renal and urinary tract dysfunction 
and infection is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1979 to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Columbia, 
South Carolina, Department of Veterans Affairs Medical Center 
(VAMC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  There is no indication 
in the present record that the veteran was provided a VCAA 
notice letter specific to the present issue on appeal.  The 
Board notes, however, that this appeal arose from a 
determination at the Columbia VAMC and that statements in the 
July 2007 statement of the case indicate that an additional 
adjudication file may be maintained at that facility.  
Appropriate efforts should be taken to associate any such 
file with the appellate record prior to a hearing as to this 
matter.

In correspondence received in August 2007 the appellant 
requested a Board hearing at the RO.  It is a basic principle 
of veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  
Therefore, additional action is required in this case.

Accordingly, this case is REMANDED for the following:  

The appellant should be scheduled for a 
travel board hearing with a veterans law 
judge at the RO.  Appropriate efforts 
should be taken to associate any 
additional adjudication file maintained 
at the Columbia, South Carolina, VA 
Medical Center with the appellate record 
prior to a hearing as to this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


